Citation Nr: 1714277	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-21 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to February 2, 2010 for service connection of peripheral neuropathy of the upper extremities.

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.

4.  Entitlement to specially adapted housing.

5.  Entitlement to a higher evaluation for coronary artery disease, currently rated as 10 percent from May 17, 2001 through September 29, 2010; 30 percent from September 30, 2010 through September 30, 2013; and 60 percent from October 1, 2013 to the present.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2012, the Veteran submitted a VA Form 9 in which he requested a Board hearing in Washington, DC.  March 2017 correspondence from the Veteran's representative indicated that the Veteran wished to reschedule his hearing and have it conducted at a location that is closer to his home in Richmond, Virginia.  In a report of VA telephone contact with the Veteran later in March 2017, it was indicated that the Veteran requested a hearing at "the RO in Richmond, VA."  The VA does not have a RO in Richmond, Virginia.  However, a VA medical center (VAMC) is located in Richmond, Virginia.  In view of the Veteran's request, the Board finds that an attempt must be made to determine whether the VAMC in Richmond, Virginia can accommodate/facilitate a video conference hearing with the Board from that facility.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).   

Accordingly, the case is REMANDED for the following action:

Determine whether the VAMC in Richmond, Virginia can accommodate/facilitate a video conference hearing with the Board from that facility.  If so, schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board from the VAMC in Richmond, Virginia.  If not, the Veteran should be notified of such, and asked to clarify whether or not he wishes to attend a hearing before a Veterans Law Judge of the Board by video conference from the Roanoke, Virginia RO or an in-person hearing at the Board's facility in Washington, D.C.  If the Veteran elects to have a video conference hearing from the Roanoke, Virginia RO, such hearing should be scheduled.  After completion of the requested action, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




